Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 14, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  159492(54)                                                                                            Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  SAMANTHA LICHON,                                                                                     Megan K. Cavanagh,
          Plaintiff-Appellee,                                                                                           Justices
                                                                     SC: 159492
  v                                                                  COA: 339972
             `                                                       Oakland CC: 2017-158919-CZ
  MICHAEL MORSE, and MICHAEL J.
  MORSE, P.C.,
             Defendants-Appellants.
  _________________________________________
  JORDAN SMITS,
           Plaintiff-Appellee,
                                                                     SC: 159493
  v                                                                  COA: 341082
             `                                                       Wayne CC: 17- 008068-CZ
  MICHAEL MORSE, and MICHAEL J.
  MORSE, P.C.,
             Defendants-Appellants.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiffs-appellees to extend the time
  for filing their answer to the application for leave to appeal is GRANTED. The answer
  submitted on June 13, 2019, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   June 14, 2019

                                                                               Clerk